Exhibit 10.4
PROMISSORY NOTE

          New York, New York US$100,000,000   January 20, 2010

     FOR VALUE RECEIVED, the undersigned, ROYAL GOLD, INC., a corporation
organized and existing under the laws of Delaware (“Maker”), hereby promises to
pay to the order of HSBC BANK USA, NATIONAL ASSOCIATION, a national banking
association organized under the laws of the United States (“HSBC Bank”), as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”) or other holder hereof (with the Administrative Agent and any other
holder hereof sometimes referred to herein as “Holder”), at the place and times
provided in the Term Loan Facility Agreement dated as of January 20, 2010 among
the Maker, as borrower, Royal Gold Chile Limitada, a Chilean limited liability
partnership, as a guarantor, RGLD Gold Canada, Inc., a corporation organized and
existing under the laws of the Province of British Columbia, as a guarantor,
High Desert Mineral Resources, Inc., a corporation organized and existing under
the laws of Delaware, as a guarantor, those additional guarantors from time to
time party hereto, as guarantors, HSBC Bank, as a lender, and those banks and
financial institutions identified as “Lender” on the signature page thereto and
such other banks or financial institutions as may from time to time become
parties thereto, as lenders (the “Additional Lenders”) (with each of HSBC Bank
and the Additional Lenders individually referred to as a “Lender” and
collectively the “Lenders”), the Administrative Agent, and HSBC SECURITIES
(USA) INC., as sole lead arranger (as amended, restated, supplemented or
otherwise modified in accordance with its terms, the “Credit Agreement”) the
principal sum of One Hundred Million Dollars (US$100,000,000), or, if less, the
aggregate unpaid principal amount of the Loan under the Credit Agreement.
Capitalized terms used in this Note and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.
     This Note evidences the obligation of the Maker to repay all Loans made by
the Lenders to the Maker pursuant to the Credit Agreement.
     Maker further agrees to pay and deliver to Holder, when and as provided in
the Credit Agreement, interest on the outstanding principal amount hereof at the
rate and at the times specified in the Credit Agreement. All payments of
principal and interest on this Note shall be payable in lawful currency of the
United States of America in immediately available funds as specified in the
Credit Agreement.
     This Note is made by the Maker pursuant to, and is subject to, all of the
terms and conditions of the Credit Agreement. Reference is hereby made to the
Credit Agreement and the documents delivered in connection therewith for a
statement of the prepayment rights and obligations of the Maker, a description
of the collateral in which Liens have been granted by the Maker to secure the
payment and performance of Maker hereunder, the nature and extent of such Liens,
and for a statement of the terms and conditions under which the due date of this
Note may be accelerated.
     In addition to, and not in limitation of, the foregoing and the provisions
of the Credit Agreement, Maker further agrees, subject only to any limitation
imposed by applicable law, to pay all expenses, including reasonable attorneys’
fees and legal expenses, incurred by any

 



--------------------------------------------------------------------------------



 



Holder hereof in endeavoring to collect any amounts due and payable hereunder
which are not paid and delivered or otherwise satisfied when due, whether by
acceleration or otherwise.
     Maker, for itself and for all endorsers hereof, hereby waives all
requirements as to diligence, notice, demand, presentment for payment, protest
and notice of dishonor.
     This Note and the rights of Maker and any Holders hereof are governed by
the laws of the State of New York.
[Signature page to follow.]

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Maker has executed and delivered this Note as of the
date first above written.

                  ROYAL GOLD, INC.,         a Delaware corporation    
 
           
 
  By:   /s/ Stefan Wenger
 
   
 
  Name:   Stefan Wenger    
 
  Title:   Chief Financial Officer and Treasurer    

Signature Page to Promissory Note

-3-